Citation Nr: 0308713	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  02-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from December 1960 to 
February 1962.  He died in March 1999.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 2000 and January 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Wichita, Kansas (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The preponderance of the medical evidence shows that a 
disability of service origin did not cause, hasten, or 
materially and substantially contribute to the veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 3.312 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the appellant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the appellant was 
informed of the evidence needed to substantiate her claim by 
means of the August 2000 decision, January 2002 rating 
decision, January 2002 Statement of the Case, and August 2002 
Supplemental Statement of the Case.   

In the rating decision, the appellant was informed of the 
basis for the denial of her claim and of the type of evidence 
that she needed to submit to substantiate her claim.  In the 
Statement of the Case, the RO notified the appellant of all 
regulations pertinent to her claim, informed her of the 
reasons for the denial, and provided her with additional 
opportunity to present evidence and argument in support of 
her claim.  In addition, a July 2002 letter from the RO 
specifically informed the appellant of the provisions of the 
VCAA, including the respective obligations of VA and the 
appellant in obtaining evidence.  Therefore, the Board finds 
that the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, and related letters 
provided to the appellant specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
relevant VA clinical records.  The appellant submitted no 
evidence in support of her contentions and did not request a 
personal hearing.  Therefore, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

The law provides that Dependency and Indemnity Compensation 
benefits may be payable to a surviving spouse of a veteran 
who dies from a service-connected or compensable disability.  
See 38 U.S.C.A. § 1310 ( Supp. 2002).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2002).  A principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c). 

The appellant contends that the veteran injured his leg in 
service, and that the pain from this injury was a 
contributing cause of his alcoholism, which eventually led to 
his death.  The veteran's service medical records are 
unavailable.  They were apparently destroyed by fire at the 
National Personnel Records Center in St. Louis, Missouri.  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the service medical records.  See Cuevas 
v. Principi, 3 Vet. App. 543, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  The VA is also 
under a duty to advise the appellant to obtain other forms of 
evidence, such as lay testimony or lay affidavits supporting 
her contentions.  See Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  When service medical records cannot be located, VA 
has a heightened duty to explain its findings and conclusion.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Russo v. 
Brown, 9 Vet. App. 46, 51 (1996). 

The veteran's DD 214 shows that he served as an aircraft 
mechanic and that he was discharged under honorable 
conditions.  During his lifetime, the veteran submitted 
claims for alcohol abuse and a staph infection of the feet 
and legs.  These claims were denied in a November 1993 rating 
decision.  Therefore, the veteran was not service connected 
for any disabilities at the time of his death.  The 
Certificate of Death identifies the cause of death as hepatic 
failure due to alcoholic liver disease.  Septic arthritis of 
the knee was identified as a significant condition.  

VA treatment records from March and April 1993 show that the 
veteran was diagnosed with chronic severe alcohol dependence 
and moderate to severe venostasis and skin changes of the 
lower extremities.  The veteran reported that he had begun 
drinking alcohol prior to his entrance into the military and 
had a family history of alcoholism.  

The VA hospital report of March 1999 shows that the veteran 
presented due to right knee pain after twisting his knee five 
days earlier.  Upon admission, he had significant liver 
disease with ascites, jaundice, and encephalopathy, and a 
very swollen right knee.  The veteran reported that he had 
not worked for the past 10 years due to recurrent lower 
extremity stasis ulcers.  He had used alcohol very heavily 
during this time period.  The veteran denied any other 
illnesses or injuries.  

The veteran was diagnosed with advanced liver disease with 
ascites, jaundice, and stage II to III hepatic 
encephalopathy, probably due to chronic alcoholism; probable 
hemarthrosis of the right knee due to recent injury; and 
chronic venous insufficiency and stasis ulcers of the lower 
extremities.  The veteran died within a week of admission due 
to hepatic failure apparently due to alcoholic liver disease 
and complicated by septic arthritis of the right knee.  

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.  The medical evidence 
of record fails to show that a disability of service origin 
contributed substantially or materially to the veteran's 
death.  The veteran clearly died of liver disease due to 
alcohol dependence.  A veteran may receive compensation for 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, his service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, the 
record contains no evidence that the veteran's alcohol 
dependence was proximately due to active service or to a 
service-connected disability.  In short, the record contains 
no evidence that the veteran used alcohol to self-medicate a 
disability of service origin.  

In addition, the veteran had chronic venous insufficiency and 
stasis ulcers of the lower extremities, as well as arthritis 
of the right knee, prior to his death.  However, the record 
contains no evidence that these disabilities were related to 
service or that they contributed to the veteran's death.  
Accordingly, the Board can identify no basis for a grant of 
service connection for the cause of the veteran's death and 
the appeal is denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

